Title: From George Washington to General Henry Clinton, 26 July 1780
From: Washington, George
To: Clinton, Henry


					
						Sir
						Head qrs [Preakness, N.J.] July 26th 1780
					
					I have been duly honoured with Your Excellency’s Letter of the 19th Instant, and am pleased to find that the proposition I had the honor of communicating to General Knyphausen and afterwards to Your Excellency on the 5th of this month, for mutually appointing Agents for

prisoners has met your approbation. I should have been happy if You had delineated in your Letter, your ideas at least, of the powers & restrictions under which they are to act; but not having done it, I beg leave to offer the inclosed propositions on this head for your consideration and to request your Answer to them, as soon as it may be convenient, with any additional ones Your Excellency may think proper to subjoin.
					It will be perfectly agreable for the Agent to be appointed on your part, to reside at Lancaster, as Your Excellency has proposed, which will also be made the place of Confinement for the privates, prisoners of War in our hands, as far as circumstances will reasonably permit. I have the Honor to be with great respect Sir Your Most Obedt servant
					
						Go: Washington
					
				